DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12 and 43, drawn to monitoring human memory by capturing electrical signals in the left BA40 area of the brain and applying wavelet convolutions to the signals. If this group is selected, then the below Group I Further Species Election is also required.
Group II, claims 13-21 and 43, drawn to determining human memory performance and collecting BA40 data from a patient at a second time and comparing the biomarkers.
Group III, claims 22-38 and 43, drawn to diagnosing memory loss and performing said standardized neuropsychological assessment with neurophysiological recording. If this group is selected, then the below Group III Further Species Election is also required.
Group IV, claims 39-43, drawn to improving memory performance and generating a baseline assessment by applying an electrical stimulus to modify oscillations.
Group V, claims 43-45, drawn to providing a stimulus to subject to record electrical signals.


The special technical features of Group I include at least a method for monitoring human memory performance in a subject by recording electroencephalographic activity from the left Brodmann Area 40 (BA40) using an electrical sensing device consisting of at least one electrode and using one or more processors to: applying wavelet convolutions to the captured electrical signals to generate a time-frequency representation using Morlet wavelets method with a wavelet width of 20 for high gamma (65-250 Hz), and 10 for beta band (14-30 Hz); determining a region or regions of the time-frequency plot that corresponds with high-gamma band oscillations on the basis of a predetermined threshold of 1*107 arbitrary units or equivalent; characterizing the properties of high-gamma band oscillations including, onset, offset, power, duration, and spectral content using a topographical analysis of the wavelet convolution; determining a region or regions of the time-frequency plot that corresponds with beta band oscillations on the basis of a predetermined threshold; characterizing the properties of beta band oscillations including, onset, offset, power, duration, and spectral content using a topographical analysis of the wavelet convolution; determining the properties including onset, offset, power, duration, and spectral content of all high-gamma and beta band oscillations during a predetermined epoch of electrical signals recorded from a plurality of electrodes; and classifying the subject's memory performance on the basis of a comparison of these oscillations' properties with a prior human memory performance from the subject and the properties of the corresponding oscillations; and generating a report of the subject's current and past memory performance and the properties of the corresponding oscillations, which are not present in Groups II-V.
The special technical features of Group II include at least a method for detecting and quantifying the level of memory encoding comprising: classifying memory status by evaluating high gamma and beta 
The special technical features of Group III include at least a method for diagnosing memory loss in a patient comprising: creating a library of high gamma and beta oscillations that correspond to quantified measurements of memory performance created during a standardized neuropsychological assessment with neurophysiological recording; collecting the high gamma and beta oscillations from said patient while performing said standardized neuropsychological assessment with neurophysiological recording; comparing the high gamma and beta oscillations between said library and said patient, which are not present in Groups I-II and IV-V.
The special technical features of Group IV include at least a method of improving memory in a patient comprising: detecting high gamma and beta oscillations from the left BA 40 in said patient; generating a baseline data for high gamma and beta oscillations for said patient comprising performing a standardized neuropsychological assessment with neurophysiological recording and obtaining data regarding high gamma and beta oscillations during encoding and recall processing; applying an electrical stimulus to said patient to modify the high gamma and beta oscillations in the left BA 40 when the high gamma and beta oscillations are more than two standard deviations from the baseline, which are not present in Groups I-III and V.
The special technical features of Group V include at least a system for assessing memory health of a patient comprising: capturing electrical signals while displaying an image to a patient to capture the electrical signals during image/memory encoding; and capturing electrical signals from the left BA 40 for the high-gamma and beta during memory recall, when the patient is asked to recall the images 
However, these common features are previously disclosed by Jung (US 2009/0024050). Jung discloses detecting and capturing electrical signals from the left BA40 using an electrical sensing device (measuring electrical activity in the right supramarginal gyrus, or BA40, paragraphs [0048], [0186]). Although Jung does not specifically disclose measuring electrical activity in the left BA40, Jung discloses measuring electrical activity in the right BA40. It would have been obvious to one of ordinary skill in the art at the time of the invention, that the same system and method could be used to test the left BA40 of the brain for the purposes of testing a subject’s memory. 
	Since the common technical features are previously disclosed by Jung, these common features are not special and so Groups I-V lack unity. 

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I Further Species Elections
	If Group I is selected for restriction, the following species election must be made:
The electrical sensing device is 
a non-invasive or minimally invasive electroencephalogram, as in claim 2.
an intracranial electroencephalogram, as in claim 3.
The therapy is
electrical or electromagnetic stimulation, as in claim 8.
optogenetic stimulation, as in claim 9.

Claim 2 recites the special technical feature of having an electrical sensing device that is a non-invasive or minimally invasive electroencephalogram, while claim 3 recites the special technical feature of having an electrical sensing device that is an intracranial electroencephalogram.
Claim 8 recites the special technical feature of having a therapy that is electrical or electromagnetic stimulation, while claim 9 recites the special technical feature of having a therapy that is an intracranial electroencephalogram.

Group III Further Species Elections
If Group III is selected for restriction, the following species election must be made:
A method wherein the relation number is
between 0 and 100, as in claims 25 and 31.
generated as a standard deviation from a bell-curve plot of the library, as in claim 26 and 32.
A method wherein the continuous report is utilized 
for judging and predicting educational or occupational performance, as in claim 36.
for the diagnosis of neurological and psychiatric ailments such as memory disorders, as in claim 37.
to determine efficacy of the therapeutic compound; wherein the report can be used to determine if the therapeutic compound significantly modified memory performance over time, as in claim 38.

Claim 36 recites the special technical feature of the continuous report utilized for judging and predicting educational or occupational performance, while claim 37 recites the special technical feature of the continuous report utilized for the diagnosis of neurological and psychiatric ailments such as memory disorders, while claim 38 recites the special technical feature of the continuous report utilized to determine efficacy of the therapeutic compound; wherein the report can be used to determine if the therapeutic compound significantly modified memory performance over time.

For Each of the Required Elections Above
	If Groups I or III are elected, applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic to species 1, claim 4 is generic to species 2, claims 22 and 29 are generic to species 3, respectively, and claim 29 is generic to species 4.
Applicant is advised that the reply to this requirement to be complete must include (i) a election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791